Opinion by-
Mr. Justice McCollum,
The appellant is a Maryland corporation having its principal office in Baltimore. It has a branch office in Philadelphia in charge of Thomas C. Balderston who is its general agent for Pennsylvania. It is engaged in the business of life insurance. On the 8th of January, 1883, it issued a policy of insurance on the life of the appellee in the sum of one thousand dollars payable to him ten years from the date thereof if he survived that period, and if he did not then to his executors or administrators, ninety days after his death. By the terms of the policy it was to be null and void if the semi-annual dues or assessments upon it were not paid at maturity, and there could be no modification of the provisions of the contract or waiver of any forfeiture under it “ except by an agreement in writing signed by the president or secretary of the association.” The policy, the application therefor, and the by-laws' of the association taken together, constituted the contract between the insurer and the insured. The by-laws pi-ovide inter alia that “any member failing to pay his semi-annual payments and pro rata assessments at the death of a member or members within thirty days after he is notified or according to the terms stated in the notice, shall forfeit his membership;” and that “ only as many members as shall pay their mortality assessments within thirty days after date of notice shall be counted in determining the assessment basis of the death claims. Others shall be declared forfeited in like manner as those who fail to pay their annual dues, with opportunity for reinstatement on similar conditions.” There is nothing in the policy, in the application therefor, or in the by-laws, prescribing the conditions of reinstatment in the case of a forfeiture for non-payment of semi-annual dues, and there is no designation of them in the oral testimony. The assessment notices signed by the secretary of the association and delivered to the appellee informed him that after forfeiture of his policy no payment would be received or reinstatement made except upon the condition that he was alive and in good health. *380He might reasonably conclude from these notices that the only condition of restoration to- membership in case of forfeiture of his policy was that mentioned in them. Four notices of mortality assessments were sent to him after he failed to make payment of the July assessments within the time prescribed in the by-laws we have quoted, and in them he was requested to remit the assessments to the company’s office, or pay the same to its authorized collecting agent. He paid the mortality assessments on the 24th. of December, 1890, in accordance with the company’s request; he signed and delivered to its representative at its Philadelphia office the application for reinstatement which it prepared and sent to him and he furnished the requisite proofs that he was “ in good health and in every respect in a good insurable condition.” He received notice January 8th, 1891, of an assessment of his semi-annual dues which he promptly paid. All of these payments were accepted without condition'. The company is chargeable with knowledge of the appellee’s default when it made these assessments, requested him to pay them, and informed him of the condition on which he could be reinstated in case he failed to make the payments within thirty days from the date of the .notice. Its action therefore was clearly inconsistent with a declaration of forfeiture or a purpose to relieve him of the duties and deprive him of the privileges pertaining to membership in it. Such action ought in equity to estop the company from repudiating what was done on the faith of it. It was a recognition of the appellee as a member, and well calculated to create the belief that payment of arrearages and proof of continued good health were all that were required for the preservation of his rights as such. He knew that the by-laws provided for the reinstatement of a member on compliance with the conditions which did not appear in them or in the body of the policy. His sole knowledge of these conditions was derived from the assessment notices received from the company over the signature of its secretary, who was authorized b}r the contract to waive any forfeiture under it.
In view of the facts recited, all of which appear in the undisputed testimony or are established by the verdict of the jury, we think the appellee was entitled to reinstatement as a member of the defendant company. We discover no error in the instructions complained of and we overrule all the specifications.
Judgment affirmed.